996 F.2d 1210
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Maurice A. DAVIS, Plaintiff-Appellant,v.SALEM-TEIKYO UNIVERSITY, a corporation;  it's employees,agents and those in concert with it's Board ofDirectors, et. al.;  Edwin Allen, in anindividual capacity,Defendants-Appellees.
No. 92-2572.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 11, 1993.Decided:  June 23, 1993.

Appeal from the United States District Court for the Northern District of West Virginia, at Clarksburg.  William M. Kidd, Senior District Judge.  (CA-91-33-C-K)
Maurice A. Davis, Appellant Pro Se.
Harry Patton Waddell, Steptoe & Johnson, Clarksburg, West Virginia, for Appellees.
N.D.W.Va.
AFFIRMED.
Before PHILLIPS and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Maurice A. Davis appeals from the district court's order denying him relief under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Davis v. Salem-Teikyo University, No. CA-91-33-C-K (N.D.W. Va.  Nov. 10, 1992).  We deny Davis's motion for oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED